Title: To James Madison from Carter B. Harrison, 9 November 1798
From: Harrison, Carter B.
To: Madison, James


Dear Sir,
Cabin Point Novbr 9th 1798
I have lately seen in a Richmond paper Zakh Burnleys advertisement of 1600 acres of Land in your County seven miles above the Court house. I am disposed to become a purchaser of some good Land in that part of the State. Can I get the favor of you to let me know the price & your opinion of its real value? If you think the purchase adviseable I will if possible see it on my way to Philada. Please direct to me at this Place & as soon as convenient to your self. Make my best respects to Mrs Madison & believe me your friend & hble sert.
Carter B Harrison
